Citation Nr: 0318446	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-04 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne as a 
result of exposure to herbicides.

2. Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active duty from July 1967 to July 1969, and 
he received an honorable discharge for this period of 
service. It was determined by Administrative Decision in 
March 1993 that the veteran's discharge for a period of 
service from November 1970 to March 1975 was under conditions 
that constitute a statutory bar to Department of Veterans 
Affairs (VA) benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the VA 
Regional Office (RO) in St. Petersburg, Florida.

The veteran was scheduled for a personal hearing in 
Washington, DC, on April 30, 2002; however, he failed to 
appear. In a statement dated April 29, 2002, and received by 
the Board on April 30, 2002, the veteran requested that he be 
scheduled for a hearing at the RO before a traveling member 
of the Board ("travel Board" hearing). In a statement also 
dated April 29, 2002, and also received on April 30, 2002, 
the veteran's accredited representative indicated that the 
veteran wished to be scheduled for either a travel Board 
hearing or a hearing with a member of the Board via video 
conferencing equipment ("video" hearing).

In January 2003, the veteran withdrew his request for a 
hearing before a traveling member of the Board.  He indicated 
that he wanted his appeal forwarded to the Board for a final 
decision.  He also reported that he had no further evidence 
to submit.

For clarification purposes, with respect to the issues listed 
on the title page of this action, the Board finds that the 
veteran filed his notice of disagreement with the RO's 
February 1998 decision in December 1998.  





FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the claim 
on appeal has been obtained by the RO.

2.  The RO issued notice of its decision in April 1995 
denying service connection for a skin rash due to herbicide 
exposure; the veteran did not appeal.

3.  At the time that the RO issued its notice of decision in 
April 1995, the medical evidence did not show a chronic skin 
disease, including chloracne, during or after service.

4.  Evidence added since the RO issued its notice of decision 
in April 1995 includes VA and non-VA medical records and 
written statements provided by the veteran and his 
representative that show treatment for a skin disorder, 
including chloracne.

5.  The evidence added to the record since the RO issued its 
notice of decision in April 1995 bears directly and 
substantially upon the specific matter under consideration 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of that claim.


CONCLUSION OF LAW

Evidence received since the RO issued its notice of decision 
in April 1995 denying entitlement to service connection for a 
skin rash due to herbicide exposure is new and material, and 
the claim for service connection for this disability is 
reopened. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5108, 5126, 7105 (West 2002); 38 C.F.R. § 3.156 (2001), 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the RO notified the veteran of its 
decision denying entitlement to service connection for a skin 
disorder due to exposure to herbicides in May 1994.  The RO 
specifically found that the veteran was not diagnosed with 
chloracne.

VA must reopen a previously and finally disallowed claim when 
"new and material evidence is presented or secured." 38 
U.S.C. § 5108; see 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§ 3.156(a) (2001). The Board notes that the standard for 
materiality set forth in 38 C.F.R. § 3.156(a) was amended on 
August 29, 2001, but that the regulation specifies that those 
amendments do not apply to claims, such as the claim here, 
pending prior to that date. See 38 C.F.R. § 3.156(a) (2002); 
see also Karnas v. Derwinski, 1 Vet. App 308, 313 (1991). In 
order to satisfy the applicable requirement, the evidence 
"must be both new and material." Smith v. West, 12 Vet. App. 
312, 314 (1999). "New evidence" is evidence "not previously 
submitted to agency decision makers ... [that] is neither 
cumulative nor redundant." 38 C.F .R. § 3.156(a) (2001); see 
Smith, supra (if evidence was not in record at time of final 
disallowance of claim and is not cumulative of other evidence 
in record, it is new); see also Elkins v. West, 12 Vet. App. 
209, 216 (1999) (en banc). New evidence will be considered 
material only if it "bears directly and substantially upon 
the specific matter under consideration" and "by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir.1998) 
(materiality requirement of 38 C.F.R. § 3.156(a) (2001) is 
not focused on outcome determination but upon importance of 
complete record for evaluation of appellant's claim). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis. Evans v. Brown, 9 Vet. App. 273 (1996). This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the RO 
issued its last final decision in April 1995 includes VA and 
non-VA medical records, and written statements provided by 
the veteran and his representative.  Specifically, the VA 
outpatient treatment records indicate that the veteran has 
been treated for and diagnosed with various skin disorders.  
According to a May 2000 VA medical opinion written on a VA 
Form 10-2577, Security Prescription Form, a VA physician 
diagnosed the veteran with chloracne.  According to a May 
2000 VA outpatient treatment record, the veteran was 
diagnosed with skin lesions that could be chloracne due to 
exposure to Agent Orange.  This finding was echoed in a May 
2000 VA outpatient record, in which the veteran was diagnosed 
with skin lesions that could be chloracne due to exposure to 
Agent Orange.

The RO denied the claim originally in April 1995 because, 
although the veteran served in Vietnam and was presumed to 
have been exposed to Agent Orange, there was no competent 
evidence of record that provided a diagnosis of chloracne 
either during or after service, and service connection for 
this disorder could not be granted on a presumptive basis. 
Despite appropriate notification, the veteran did not perfect 
an appeal. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

The Board finds that, given that the veteran has been 
diagnosed with chloracne possibly due to exposure to Agent 
Orange, this evidence bears directly and substantially upon 
the specific matters under consideration, i.e., whether the 
veteran's current skin disorder developed as a result of 
service, and is of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Furthermore, in light of 
the Court's decision in McCartt, 12 Vet. App. at 167, this 
claim should be adjudicated on a direct and presumptive 
basis.
  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a skin disorder is reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for a skin 
disorder, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim. Accordingly, the Board will REMAND this 
issue for further development.  


ORDER

New and material evidence having been submitted, the claim to 
service connection for a skin disorder due to exposure to 
herbicides is reopened; to this extent, the appeal is 
granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers, if any, 
that have treated the veteran for a skin 
disorder or peripheral neuropathy, since 
the July 2001 statement of the case was 
issued.  Obtain records from each health 
care provider the appellant identifies.

2.  After completion of any development 
resulting from paragraph 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA skin 
examination.  Send the claims folder to 
the examiner for review.  

?	The report of examination 
should include a detailed 
account of all manifestations 
of the skin disorders found to 
be present.  Specifically, the 
examiner should review the May 
2000 VA outpatient records, 
which indicate diagnoses of 
chloracne apparently due to 
exposure to Agent Orange.  
(These records are located in 
the second volume of the claims 
files and marked with yellow 
tabs on the right hand side 
with "Dx Chloracne" and 
"Skin due to A.O.") 

?	All necessary tests should be 
conducted and the examiner 
should review the results of 
any testing prior to completion 
of the report.

?	The examiner is requested to 
indicate if the veteran has a 
current diagnosis of chloracne.  

?	If yes, then the examiner is 
requested to review the 
veteran's service medical 
records from the veteran's 
first tour of duty.  These 
records are located in the 
first of two volumes and marked 
with a large white tab with 
"relevant service medical 
records" written on it.  These 
service medical records 
indicate that the veteran was 
treated by the service 
dermatology section, although 
no chronic skin disorder 
appears to have been diagnosed.  

?	The examiner should indicate if 
any of the disorders noted 
therein are early 
manifestations of chloracne.  

?	If not, the examiner is 
requested to indicate if any of 
the disorders noted are related 
to a current skin disorder.

The examining physician should provide 
complete rationale for all conclusions 
reached.  Based on examination findings, 
historical evidence, and medical 
principles, the VA doctor should provide 
a medical opinion, with full rationale, 
as to whether it is at least as likely as 
not that any currently diagnosed skin 
disorder, including chloracne, was 
medically caused by the veteran's 
military service, including Agent Orange 
exposure during service in Vietnam. 

3.  After the development instructions in 
paragraphs 1 and 2 have been completed 
please notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issue in this case, that 
is, entitlement to service connection for 
a chronic skin disorder, including 
chloracne, and entitlement to service 
connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act and the 
implementing regulations are fully 
complied with and satisfied. 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Thereafter, the RO should review 
the claims file and ensure that the above 
development has been conducted and 
completed in full. Then, the RO should 
undertake any further actions required to 
comply with the VCAA.

4.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, considering any additional 
evidence obtained by the RO on remand and 
any relevant amendments to the law.  See 
McCartt, 12 Vet. App. at 167.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



